                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

STEVEN STAFFORD,                               )
                                               )
               Petitioner,                     )
                                               )
       v.                                      )               No. 4:18CV1861 RLW
                                               )
STANLEY PAYNE,                                 )
                                               )
               Respondent.                     )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on Petitioner Steven Stafford's fifth Motion for

Appointment of Counsel/Investigator to Unseal Government Documents for an In-Camera

Review (ECF No. 17), Motion to Unseal Government Documents (ECF No. 18), and Motion for

Leave to Hold the Case in Abeyance Pending Exhaustion of Newly Discovered Evidence of

Perjury and Prosecutorial Misconduct/Suborning Perjury (ECF No. 19). On October 16, 2019,

the Court ordered Respondent to submit a memorandum in response to Petitioner's motions

(ECF No. 20), which it did so on October 29, 2019 (ECF No. 21). Petitioner has not submitted

any reply to Respondent's response, and the time to do so has since passed. For the reasons

discussed below, the motions are denied.

       "A pro se litigant has no statutory or constitutional right to have counsel appointed in a

civil case." Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998). A district court may appoint

counsel in a civil case if the court is "convinced that an indigent plaintiff has stated a

nonfrivolous claim ... and where the nature of the litigation is such that plaintiff as well as the

court will benefit from the assistance of counsel." Patterson v. Kelley, 902 F.3d 845, 850 (8th

Cir. 2018). When determining whether to appoint counsel for an indigent litigant, a court
considers relevant factors such as the complexity of the case, the ability of the pro se litigant to

investigate the facts, the existence of conflicting testimony, and the ability of the prose litigant

to present his or her claim. Phillips v. Jasper Cty. Jail, 43 7 F .3d 791, 794 (8th Cir. 2006).

       After reviewing these factors, the Court finds that the appointment of counsel and

Petitioner's other requested forms of relief are not warranted at this time. Petitioner's three

pending motions relate to his allegation that a victim and witness in his underling criminal case,

Jevon Strayhorn, cooperated with prosecutors and committed perjury in order to obtain a lenient

sentence in a separate case in which Strayhorn was a defendant in the Southern District of

Illinois. Petitioner's stated reason for needing appointment of counsel is his inability to access

sealed documents in Strayhorn's now-closed criminal case.

       The Court has previously clarified for Petitioner that any appointed counsel would also

not be able to access such documents. In fact, Petitioner filed a motion in the Southern District

of Illinois on December 28, 2018 to unseal certain documents in Strayhorn's case. That motion

was denied by the chief judge, the Honorable Michael J. Reagan, on January 7, 2019. Chief

Judge Reagan noted, "While Mr. Stafford makes a valiant pitch, the Court does not grant non-

parties access to sealed documents in closed criminal cases." United States v. Strayhorn, No.

11-CR-30210-MJR (S.D. Ill. Jan. 7, 2019) (emphasis added). Likewise, the Court has no

authority to unseal documents in other courts. Consequently, this reason does not present a

justification for the appointment of counsel. Petitioner has continued to demonstrate, at this

point, that he can adequately present his claims to the Court. The Court will entertain future

motions for appointment of counsel as the case progresses.

       Additionally, as Respondent points out, Petitioner's allegations in these pending motions

are not relevant to the grounds raised in his habeas petition: Ground 1 relates to the sufficiency




                                                -2-
of the evidence; Ground 2 relates to the verdict director concerning the murder count; and

Ground 3 related to ineffective assistance of counsel. (ECF No. 1)

       Accordingly,

       IT IS HEREBY ORDERED that Petitioner Steven Stafford's fifth Motion for

Appointment of Counsel/Investigator to Unseal Government Documents for an In-Camera

Review (ECF No. 17) is DENIED without prejudice.

       IT IS FURTHER ORDERED that Petitioner's Motion to Unseal Government

Documents (ECF No. 18) is DENIED.

       IT IS FURTHER ORDERED that Petitioner's Motion for Leave to Hold the Case in

Abeyance Pending Exhaustion of Newly Discovered Evidence of Perjury and Prosecutorial

Misconduct/Su~ing      Perjury (ECF No. 19) is DENIED.

Dated this/$ day ofNovember, 2019.



                                                    RONNIE L. WHITE
                                                    UNITED STATES DISTRICT JUDGE




                                              -3-
